The Honorable Ann L. Postman County Attorney Childress County P. O. Box 589 Childress, Texas 79201
Re: Maintenance and destruction of hospital district records.
Dear Ms. Postma:
You have requested our opinion concerning the medical and financial records of a hospital district. Your questions may be paraphrased as follows:
  1. Whether the records of Childress County Hospital District are public records.
  2. Whether the records of Childress County Hospital District may be destroyed or disposed of pursuant to article 6574b, § 4, V.T.C.S.
Article 6574b, V.T.C.S., provides for the duplication and destruction of `public records' by the `governing body of any political subdivision of Texas.' A hospital district is such a political subdivision. Bexar County Hospital District v. Crosby,327 S.W.2d 445 (Tex. 1959); Attorney General Opinions M-510 (1969); WW-886 (1960). A `public record' has been defined as:
  a written memorial made by a public officer authorized by law to perform that function and intended to serve as something written, said, or done.
Nogueira v. State, 59 S.W.2d 831, 832 (Tex.Crim.App. 1933); Attorney General Opinion M-1240 (1972). In our view the medical and financial records of a hospital district would generally come written this definition. Of course, a `public record' under article 6574b is not necessarily a `public record' under the Open Records Act, V.T.C.S. art. 6252-17a, and nothing in this opinion is intended to address the access of the public to any particular records maintained by a hospital district.
Since the records of a hospital district are within the operation of article 6574b, in our opinion such records may be duplicated and destroyed pursuant to its provisions. Records may be destroyed only after duplication and only after such records are at least five years old and after notice has been given to the State Librarian. V.T.C.S. art. 6574b, § 4; Attorney General Opinion H-852 (1976).
 SUMMARY
Article 6574b, V.T.C.S., provides the procedure for the duplication and destruction of records of a hospital district.
Very truly yours,
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee